 

AO 199A (Rev, 12/11- EDCA [Fresno Version 2]} Order Setting Conditions of Release- Misd.

 

UNITED STATES DISTRICT COURT

 

 

for the B
istri liforni
Eastern District of California JAN 24.2020
CLERK, U.S. DISTRICT COURT

UNITED STATES OF AMERICA, ) EASTERN DISTRICT OF ss IFORNIA

) BY. DEPUTY “CLERK

Vv,

) Case No. _1:18-PO-00406-SAB

SHAWN M. KERSEY, )

ORDER SETTING CONDITIONS OF RELEASE
(Misdemeanor)

IT IS ORDERED that the defendant’s release is subject to these conditions:

The defendant must not violate federal, state, or local law while on release and notify the court within 48 hours if
defendant is arrested and/or convicted of any violation of federal, state or local law;

(1)

(2) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose;

(3) a Fe ,
The defendant shall abstain from the use and possession of aleohetand‘ercontrolled substances unless in
possession of a valid prescription given by a licensed medical doctor, medical marijuana is never authorized in
federal court even if accompanied by a prescription;

4
a The defendant shal! notify the Court and defendant’s counsel of any change of address; and

(5) The defendant must appear at: Fe. Dita 4 Zo, ZO2ZD @P fC CO bY
St . Place ar
(e L Leen t ' fend Pert, €fOM
on / Vafial 20t shill +o faece .

Date and Time
I, the defendant, have received this order of release and have either read all the conditions of release set by the court
or had them explained to me. I agree to stay in close contact with my counsel and to apprise my counsel of any
change in my conditions and/or contact information. Finally, I agree and understand to all these conditions and

understand that a violation of any of these conditions can result in a warrant arrest and subsequent detention.
Date: Z 02 cw

Defendant's signature

pate: V24/20202 A f= poe

Suctictat Of cer’s Signature

Stier A oor

Printed name and title

Unite” States Ma yistale Jedre

 

 

 
